Citation Nr: 1219552	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  05-37 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1. Entitlement to a rating for in excess of 10 percent for the service-connected hypertension. 

2. Entitlement to a rating in excess of 10 percent for the service-connected post-myomectomy for leiomyoma, effective prior to September 26, 2007.  

3. Entitlement to a rating in excess of 50 percent for the service-connected status post total abdominal hysterectomy and bilateral salpingoophorectomy (formerly status-post myomectomy for leiomyoma), effective from January 1, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for increased disability ratings for the service-connected hypertension and myomectomy for leiomyoma.  In April 2005, the Veteran testified at a hearing, at the RO, before a local hearing officer.

In March 2008, the Board issued a decision denying increased disability ratings for the service-connected hypertension and the service-connected myomectomy for leiomyoma.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the Court issued a memorandum decision, vacating the Board's March 2008 decision, as it pertains to the first two issues currently on appeal (entitlement to ratings in excess of 10 percent for hypertension and for post-myomectomy for leiomyoma), and remanding both of these issues for further proceedings consistent with the Court's decision.  In December 2009, the Court issued the Judgment in this matter.  

The case was then returned to the Board for readjudication.  In November 2010, the Board remanded the first two issues currently on appeal (entitlement to ratings in excess of 10 percent for hypertension and for post-myomectomy for leiomyoma) to the Appeals Management Center (AMC), in Washington, DC, for further development.  The record reflects that in December 2010 and in March 2011, the Veteran underwent the requested VA examinations, and a VA examination addendum was provided in December 2011.  Thus, the Board concludes that there was substantial compliance with the remand directives of November 2010.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that there is now an additional issue on appeal - that is part and parcel of the claim for a rating in excess of 10 percent for post-myomectomy for leiomyoma.  By way of history, the Board notes that in a November 1993 rating decision, the RO granted service connection for status-post myomectomy for leiomyoma and assigned a 10 percent disability rating, effective from February 26, 1993.  In November 2003, the Veteran filed a claim for a rating in excess of 10 percent for the service-connected status post myomectomy for leiomyoma.  In an August 2008 rating decision, however, after the Veteran underwent a hysterectomy, the RO recharacterized the issue as status post total abdominal hysterectomy and bilateral salpingoophorectomy, associated with status post myomectomy for leiomyoma.  The disability rating was temporarily increased to 100 percent, effective from September 26, 2007, and was rated as 50 percent disabling, effective from January 1, 2008.  Thus, although the RO recharacterized the issue and granted an increased rating, this newly characterized issue is properly before the Board on appeal, as there is no indication that the Veteran has withdrawn her appeal as to this issue.  The U.S. Court of Appeals for Veterans Claims (Court) has held, on a claim for an original or an increased rating, the veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and, therefore, such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Additionally, in light of the Court's November 2009 memorandum decision which, in pertinent part, vacated the portion of the Boards' March 2008 decision which denied a rating in excess of 10 percent for post-myomectomy for leiomyoma, and remanded that issue to the Board for further proceedings consistent with the Court's decision, herein, as set out on the first page, the Board has separated that issue from the claim for a rating in excess of 50 percent, subsequent to January 1, 2008 (the date prior to which a temporary total (100 percent) rating was in effect from September 26, 2007 - the date of the Veteran's hysterectomy).

The appeal for a rating in excess of 50 percent for the service-connected status post total abdominal hysterectomy and bilateral salpingoophorectomy, effective from January 1, 2008, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1. The Veteran's hypertension is manifested by the requirement of continuous medication, diastolic pressure predominantly less than 110, and systolic pressure predominantly less than 200; although the record reflects the Veteran has had some episodes of severely elevated blood pressure related to pheochromocytoma, such episodes have not manifested diastolic pressures predominantly 110 or more, or systolic pressures predominantly 200 or more. 

2. Effective prior to September 26, 2007, the Veteran's service-connected post-myomectomy for leiomyoma was manifested by various symptoms including menorrhagia, dysmenorrhea, pelvic pain, vaginal discharge with foul odor, urinary symptoms and changes, and fibroid uterus, as well as a history of taking oral contraceptives for one year, receiving Lupron injections for three months in 1991 and two months in 2007, and taking Midol and Motrin as needed, and ultimately necessitating a total abdominal hysterectomy with bilateral salpingoophorectomy; thus, resolving any doubt in favor of the Veteran, prior to September 26, 2007, her service-connected post-myomectomy for leiomyoma more closely approximated a situation of symptoms not controlled by continuous treatment.  


CONCLUSIONS OF LAW

1. The criteria for a rating for in excess of 10 percent for hypertension, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011). 

2. Affording the Veteran the benefit of the doubt, prior to September 26, 2007, the schedular criteria for a 30 percent rating for the service-connected post-myomectomy for leiomyoma have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.116, Diagnostic Code 7613 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2004 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  This letter informed the Veteran of what evidence was required to substantiate the claims, and of her and VA's respective duties for obtaining evidence.  The Board also notes that in a letter dated in March 2006, the Veteran was sent a letter, from the RO, informing her of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, she has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone several VA examinations to assess the severity of her conditions.  In that regard, the Board finds that the VA examinations in April 2004, July 2005, and December 2010, regarding the service-connected hypertension, were adequate.  In addition, the Board finds that the VA examinations in April 2004, December 2007, and March 2011, regarding the Veteran's service-connected myomectomy for leiomyoma, were adequate as well.  Each of the VA examinations included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to her claims has been obtained and associated with the claims folder, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Laws and Regulations for Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

III. Rating in Excess of 10 Percent for Hypertension

1. Preliminary Considerations

The Board notes that in her pro se brief to the Court, dated in January 2009, the Veteran attached a statement in which she claimed that from November 1999 to August 2004, she was wrongly diagnosed and treated medically for only hypertension, when she not only had hypertension, but also had pheochromocytoma.  She asserted that with "pheochromocytoma/hypertension", her blood pressure readings at times could not be recorded medically.  She claimed that if her medical records and had been read, rather than picked over looking for blood pressure readings, one would have seen that she had "episodes", called pheochromocytoma, whether her blood pressure readings were "300/200 mmgh or 180/120 mmgh".  The Veteran indicated that the Board should have requested a "better understanding of pheochromocytoma, and the effects of hypertension connected to this ailment".  

In the Court's November 2009 memorandum decision, the Court found that the record reflected a medical diagnosis that the Veteran's hypertension was secondary to pheochromocytoma, yet the Board failed to note or otherwise address this condition in its March 2008 decision.  The Court further noted that, "[i]t may be that this is not a significant factor in determining the assigned diagnostic code or disability rating, but it merits discussion and the matter will be remanded for the Board to address it and obtain additional medical or other evidence as needed".  

In the November 2010 remand, the Board noted that the memorandum decision, vacating the Board's March 2008 decision regarding the claim for an increased rating for hypertension, was premised on a finding that the Board failed to address the relationship between the Veteran's service-connected hypertension and nonservice-connected pheochromocytoma.  The Board further noted that the Court observed that the record contained evidence that the Veteran's hypertension was secondary to pheochromocytoma, yet the Board failed to discuss the condition in its March 2008 decision.  The Board found that a remand was required so that a VA physician may review the medical evidence of record and offer an opinion regarding the relationship between the nonservice-connected pheochromocytoma and the service-connected hypertension.  The Board specifically directed that the Veteran be afforded a VA examination to ascertain the current severity of her hypertension, and also directed that in evaluating the service-connected hypertension, the physician should, to the extent possible, distinguish symptoms attributable to the service-connected hypertension from those attributable to any disability that is not service-connected, to include pheochromocytoma.  

In view of the foregoing, the Board will, as set out below, address and fully discuss the fact of the Veteran's pheochromocytoma and its relationship to her hypertension and to assessing the severity of her hypertension for rating purposes. 

2. Factual Background

VA treatment records dated from 2002 through 2007, showed that the Veteran had fluctuating blood pressure readings.  In March 2003, her reading was 132/87.

VA treatment records showed that in March 2004, the Veteran was seen by the urgent care team for left sided chest pain, nausea, and vomiting for two days.  While in urgent care, her blood pressure readings changed from 90/60 to 200/110, and the assessment was that considering the rapid change in the blood pressure and heart rate, with minimal movement, the Veteran was thought to have an Adrenaline producing tumor (pheochromocytoma), and she was to be admitted to the MICU.  On admission, her blood pressure fluctuated from 200/124 (sitting) to 100/70 (supine).  The assessment was that her symptoms of episodic palpitations, sweating, and headaches, associated with markedly labile blood pressure and heart rate, were highly suggestive of pheochromocytoma.  It was also noted that her poorly controlled diabetes leading to dehydration may have unmasked the above presentation.  Subsequent inpatient records, dated in March 2004, revealed that she was admitted for possible pheochromocytoma, and her blood pressure readings were reported as 115-222/80-123; "10-138/71-8"; and 131-152/76-90.  

An April 2004 VA treatment record showed that the Veteran was seen for follow-up after being discharged from inpatient hospitalization in March 2004.  It was noted that she was diagnosed with an exacerbation of hypertension and possible pheochromocytoma.  She reported that her blood pressure was up, that she had not been monitoring at home, and, after a discussion of her medications, she realized she had not taken her blood pressure medication for five days.  She reported she felt ready to return to work.  A repeat blood pressure reading of 148/100 was noted.  The assessment included unstable hypertension, and the Veteran agreed to start taking Lopressor as directed.  A CT scan of the abdomen, taken in April 2004, showed no evidence of adrenal mass.  

On VA examination in April 2004, the Veteran reported that her most recent hospitalization for uncontrolled hypertension was in March 2004.  Her blood pressure readings at the VA examination were 160/98; 160/100; and 160/100.  The diagnoses included hypertension - suboptimally controlled blood pressure, on anti-hypertensive therapy; mild left ventricular hypertrophy; and no history or evidence of heart valve damage secondary to hypertension.  

In a May 27, 2004 VA endocrinology consultation report, it was noted that the Veteran had paroxysmal severe hypertension and lab data consistent with a diagnosis of pheochromocytoma, and had labile hypertension, probably paroxysmal, for the past one year.  Her systolic reading ranged from 50 to 300, and it was noted that an "episode" started with palpitations, then midepigastric burning, then a headache, and lasted 30 to 90 seconds before completely subsiding.  Her initial frequency was 1 to 2 times per month, but had increased markedly in March with multiple episodes each day.  Her repeat blood pressure readings were noted as 180/120 initially and then 156/104 after sitting for five minutes.  On May 28, 2004, the Veteran reported, by phone, that her blood pressure, three hours after taking phenoxybenzamine, was in the range of 138/80 and she felt better than she had in a long time.  She had had no "episodes".  She reported she had been advised to change positions gradually to avoid orthostatic hypotension, and had success in this regard.  In May 2004, another blood pressure reading of 151/107 was noted.  In June 2004, it was noted that she had typical symptoms of pheochromocytoma, and was considering an adrenal vein sampling to be certain of the site of the tumor.  She was taking phenoxybenzamine, and most of her blood pressure readings were <150/<90, but she still had some orthostatic hypotension.  The VA physician had been in touch with the Veteran by phone on a daily basis, and she was reported to be doing well and had no more episodes of hypertension.  

A private report of hospitalization, from NIH, dated in September 2004, showed that the Veteran was seen for further evaluation of pheochromocytoma.  She reported that during the past year and a half, she developed hemoptysis one night and her blood pressure was elevated in the range of 300 to 400 for systolic and 100 to 200 for diastolic.  An endocrine evaluation revealed an adenoma on her kidney, but a repeat CAT scan did not confirm the adenoma.  Her repeat scans failed to show any tumor in the adrenal region, and she was referred to NIH for further evaluation.  It was noted that she had been started on phenoxybenzamine in March, and after that she reported no "episodes" like the ones she had before starting that medication.  On physical examination her blood pressures ranged from 140s to 160s over 80s to 107.  She was discharged home, and advised to follow up with surgery.  Another report from NIH, dated in November 2004, showed that the Veteran underwent a right laparoscopic adrenalectomy for pheochromocytoma.  Post-operatively, her blood pressures remained elevated, however, it was noted they trended down from a systolic in 180s down to the 140s.  

A VA treatment record dated in December 2004 showed that the Veteran had a blood pressure reading of 164/91.  In February 2005, a reading of 139/86 was noted. 

On a VA examination in July 2005, the Veteran reported she was diagnosed with hypertension in 1987 when she underwent a routine physical examination.  She was diagnosed with pheochromocytoma in 1998, after having a number of hypertensive crises.  She was treated for a few months with medication, and then in November 1998 she underwent right adrenal resection at NIH.  She claimed that to date, her blood pressure was still difficult to control.  Physical examination revealed blood pressure readings of the left arm, while sitting, were 168/100, 170/100, and 170/98.  A repeat blood pressure check with an electronic cuff revealed a reading of 168/96.  The diagnoses included hypertension, uncontrolled, with mild left ventricular hypertrophy.  It was noted that she had no end organ damage that would be secondary to hypertension.  

An April 2006 VA discharge summary revealed that the Veteran was hospitalized for a hypertensive emergency, possibly secondary to pheochromocytoma.  Her at home blood pressure monitoring revealed finds of 170-180/100.  Her principal diagnosis was hypertensive emergency possibly secondary to pheochromocytoma.  

VA treatment records showed that in April 2006, the Veteran's principal diagnosis was listed as hypertensive emergency, possibly secondary to pheochromocytoma, and the secondary diagnoses included hypertension.  It was noted that she had a known history of pheochromocytoma (status post right adrenalectomy in November 2004) with no recurrence (per endocrinology notes, the last one was in December 2005).  She presented with left sided chest pain and complaints of a racing heart.  She had been taking 4 of her 5 antihypertensive medications, as she had ran out of Metoprolol four weeks ago.  It was noted that her blood pressures from home monitoring were 170-180/100.  In May 2007, a blood pressure reading of 138/83 was noted, and in June 2007, a blood pressure reading of 129/84 was noted.  In September 2007, her blood pressure readings were listed on multiple outpatient visits as:  110-127/75-87; 103-129/70-75; and 121/83.  In October 2007, a blood pressure reading of 133/84 was noted.  In November 2007, a blood pressure reading of 114/78 was noted.  

VA treatment records showed in May 2007 a blood pressure reading of 138/83, and in June 2007 a blood pressure reading of 129/84.  Multiple outpatient treatment records from September 2007 showed repeat blood pressure readings of 110-127/75-87 and 103-129/70-75, and a single blood pressure reading of 103/70.  

On VA examination for hypertension in December 2010, the Veteran reported a history of hypertension since 1998.  She reported that the most recent hospitalization for uncontrolled hypertension was in April 2006, at which time her blood pressure was stabilized and she was discharged.  She took anti-hypertensive medications for blood pressure control.  The examiner indicated that there was a history of other hypertensive related disease, described as pheochromocytoma, which was diagnosed in April 2004, and treated in November 2004.  It was noted that she had no current residual symptoms of the pheochromocytoma.  On cardiac examination there was no evidence of congestive heart failure or pulmonary hypertension.  Her blood pressure readings at the VA examination were 140/90; 130/86; and 130/86.  An MRI of the abdomen revealed a right adrenalectomy with no evidence of recurrence of pheochromocytoma.  The diagnoses included hypertension, with blood pressure controlled with medication since 2007, but prior to that it was uncontrolled; and pheochromocytoma of the right adrenal gland, resected in November 2004, with no recurrence.  There was no hypertensive heart disease present, but it was noted that there was evidence of hypertension complications affecting the heart as left ventricular hypertrophy.  The examiner indicated that there was no effect on the Veteran's usual occupation, no resulting work problems, and no effects on her usual daily activities.  It was noted that the Veteran worked full time as a customs and immigrations officer at the airport, for the past 5 to 10 years, and that she had lost 25 weeks of work in the past 12 month period due to back pain, headaches, and blood pressure.  

3. Analysis

The Veteran essentially contends that she should be entitled to a rating in excess of 10 percent for her service-connected hypertension.  

The Veteran's service-connected hypertension is rated under Diagnostic Code (DC) 7101 which provides for a 10 percent disability rating for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or for an individual who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101. 

In considering the Veteran's claim, as explained above, to obtain the next higher rating of 20 percent disabling, for her hypertension, evidence must indicate diastolic pressure readings predominantly 110 or more, or systolic pressure must be predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101.  A careful review of the record shows that the Veteran's blood pressure readings have varied, sometimes widely, during the appeal period.  While most blood pressure readings taken during the pendency of her claim have fallen well short of diastolic pressure readings predominantly 110 or more, or systolic pressures predominantly 200 or more, the record reflects that there have been a few episodes wherein the Veteran's blood pressure readings exceeded a diastolic pressure of 110 or more, and/or a systolic pressure of 200 or more.  In that regard, the Board notes that in March 2004 the Veteran was hospitalized for a possible adrenaline producing tumor (pheochromocytoma) which was thought to be causing her blood pressure to fluctuate.  On admission for that hospitalization in March 2004 and during that hospitalization, she had blood pressure readings of 200/110, 200/124, and 115-222/80/123 - all of which exceed the diastolic and systolic thresholds set out in DC 7101 for the assignment of a 20 percent rating.  Thereafter, in May 2004, it was noted that her systolic readings ranged from 50 to 300, and she had a blood pressure reading of 180/120 noted.  

However, aside from those severely elevated blood pressure readings in March 2004 and in May 2004 - which were linked to pheochromocytoma - a review of the rest of the medical evidence of record, which includes objective blood pressure readings for the Veteran from 2003 through 2010, reveals that these readings overwhelmingly fall under the thresholds of 110 for diastolic pressure and 200 for systolic pressure.  Thus, the preponderance of the evidence is against a finding that, based solely on the readings in March 2004 and May 2004 that exceeded these thresholds, as compared to basically a seven year long record of blood pressure readings which fall under these thresholds, that the Veteran's hypertension has been manifested by diastolic pressure readings predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101.  

The Board does not mean to diminish the significance of the Veteran's episodes of severely elevated hypertension, which have been linked to pheochromocytoma.  However, while the record contains several references linking his hypertension with pheochromocytoma, service connection for pheochromocytoma has not been requested, nor would be warranted based on the record.  Rather, it appears that the Veteran's pheochromocytoma has severely exacerbated his hypertension/blood pressure readings on occasion.   However, even considering these episodes of elevated or exacerbated blood pressure, some of which, when viewed alone, partially meet the thresholds for the assigned of a 20 percent rating under DC 7101, the record simply does not show that such elevated blood pressure readings predominate, as required by the rating schedule.  The Board also notes that the Veteran takes medication for her hypertension, and this is contemplated in the currently assigned 10 percent rating.  Accordingly, based on the foregoing, the Board concludes that the criteria for a rating in excess of 10 percent for the Veteran's hypertension have not been met or approximated.  38 C.F.R. §§ 4.7, 4.104, DC 7101.  

4. Extraschedular Consideration

The Board finds that the Veteran's service-connected hypertension does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the present case, the Board finds that the Veteran's disability picture due to her hypertension, is adequately contemplated by the rating schedule.  The rating criteria for the service-connected hypertension (DC 7101) reasonably describe the Veteran's disability - which is objectively confirmed by blood pressure readings.  Additionally, the Board notes that the pertinent rating criteria provide for a greater evaluation for more severe symptoms or higher readings.  Thus, referral for the assignment of an extraschedular rating is not warranted. 

IV. Rating in Excess of 10 percent for Post-Myomectomy for Leiomyoma, 
Effective prior to September 26, 2007

1. Preliminary Considerations

The Board initially notes that in considering this issue, in general, only the evidence of record (or presumed to be of record) subsequent to November 13, 2002, and prior to September 26, 2007, may be considered.  In that regard, the Board notes that the Veteran's claim for an increased rating was received on November 13, 2003.  The effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA's receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  Thus, in considering the laws and regulations regarding effective dates, it is clear that the earliest effective date (and earliest evidence for consideration herein) would need to be of record as of November 13, 2002 (one year prior to date of claim), but prior to September 26, 2007 (date of her hysterectomy).  Herein, for reasons set forth below, the Board will also consider the VA examination and addendum dated in 2011.

With regard to the issue of an increased rating for post-myomectomy for leiomyoma, in the November 2009 memorandum decision, the Court found that because the Board failed to explain whether the medication the Veteran "previously took controlled her symptoms, or on what basis - since she is not taking medication now - she is not entitled to a 30% disability rating for her symptoms", that a remand was warranted.  

Thereafter, in November 2010, the Board remanded this issue, noting that the Court, in the November 2009 memorandum decision, addressed the fact that the rating criteria used by the Board (38 C.F.R. § 4.116, Diagnostic Code 7613) addresses whether symptoms can be controlled by medication.  The Board noted that a 10 percent disability rating was warranted for symptoms controlled by medication, and a 30 percent rating was warranted for symptoms not controlled by medication.  The Board remand also indicated that in its March 2008 decision, it was noted that the Veteran had not taken medication for her disorder since 1991, but did not discuss whether the medication she took prior to 1991 actually controlled her symptoms and whether she was not on medication currently because previous attempts to control her symptoms with medication had been unsuccessful.  The Board remand further indicated that since the evidence of record did not address the reasons the Veteran stopped taking medication, a remand was warranted for a VA examiner to review the claims file and interview the Veteran to make a determination regarding the previous efficacy of medication taken for status post myomectomy. 

Thus, as directed in the November 2010 Board remand, the Veteran underwent a VA examination in March 2011, for which an addendum was issued in December 2011.  Because the VA examination/addendum addressed the reasons the Veteran took, and stopped taking, medications, to that extent, these documents will be considered in adjudicating her claim for a rating in excess of 10 percent for myomectomy for leiomyoma, prior to September 26, 2007.  The Board also notes that the December 2007 VA examination also addressed her history of taking medications prior to the hysterectomy in September 2007; thus, to that extent, this report will also be considered in adjudicating her claim.

2. Factual Background

VA treatment records dated from 2002 through 2005 showed that the Veteran received treatment for various other medical problems, but had basically no complaints or treatment related to her service-connected myomectomy for leiomyoma, other than a complaint in October 2003 of hot flashes.

On VA examination in April 2004, the examiner noted that review of the medical records showed that in 1992, the Veteran underwent an exploratory surgery and removal of two large fibroids, one of which was cystic in nature.  In 1991, after being diagnosed with fibroids, she was treated with Lupron injections for three months, and then underwent surgery for transabdominal myomectomy.  Postoperatively, she was treated with oral contraceptive pills for one year.  During that time, she also had a hystersalpingogram which demonstrated tubal patency.  After one year, she discontinued oral contraceptives, and never used birth control again, but, since that time, she had never become pregnant.  It was noted that she was previously granted service connection for uterine fibroids, and was now requesting service connection for infertility.  Her symptoms were noted to be pelvic pain and infertility.  For past gynecological history, it was noted that she denied hot flashes, reported a history of dysmenorrhea, and took Motrin and Midol for pain, with good relief.  Physical examination showed she had a slight vaginal discharge with foul odor, and an approximately 14 cm size fibroid versus a mass in the left adnexa, which felt like a fibroid.  Her uterus was noted to be irregular in contour.  The assessment was status-post myomectomy for leiomyoma (1991), and the examiner opined that the Veteran likely continued to have a fibroid uterus and her infertility was very likely related to her fibroids.  

A report of a CT of the pelvis, dated in September 2004, showed that the uterus appeared bulky with some calcification, probably from a calcified fibroid.  In addition, small bilateral ovarian cysts or follicles were seen.  

In a letter, received in February 2005, the Veteran stated that her gynecological condition demonstrated symptoms not controlled by continuous treatment.  

An April 2006 VA discharge summary revealed that the Veteran was hospitalized for a hypertensive emergency, possibly secondary to pheochromocytoma, and her discharge diagnoses included iron deficiency anemia, secondary to history of endometritis and fibroids.  

A VA gynecology clinic note, dated in June 2007, the Veteran was seen for surgical evaluation regarding her history of menorrhagia, dysmenorrheal, and fibroid uterus.  She reported that her menstrual cycles were becoming significantly more painful and heavy, and she was passing clots.  She denied any symptoms of anemia.  It was noted that the Veteran was known to that office, and was supposed to come last  July for evaluation and possible surgery, but presented now saying she could not take it anymore.  She reported she was using up to 1600 mg of ibuprofen at one time to decrease pain, which was interfering with her work and quality of life.  She reported she no longer desired fertility.  She complained of some urinary symptoms and changes, and reported some "moving pain? on her side during her menstrual cycles.  On review of systems, there was no indicating of abnormal vaginal/uterine bleeding, and no vaginal discharge or odor.  The assessment was that the Veteran had uterine fibroids, enlarged uterus, menorrhagia, dysmenorrhea, and she desired definitive management at that time.  The doctor indicated that Lupron would be prescribed to both reduce the size of the fibroids and attempt to stop and reduce menorrhagia.  Cardiology was to be consulted in preparation for surgery, and to assess her ability to withstand surgery given the above medical history.  The doctor was to obtain another ultrasound of the pelvis to elucidate any pelvic changes since one year prior.  The plan was for the Veteran return for Lupron shots once a month for two months.  

A VA admission note dated in September 2007, showed that the Veteran was admitted with a diagnosis of menorrhagia, uterine fibroids, and anemia, and reported she was "having a lot of bleeding with this fibroid".  

On a VA gynecological examination in December 2007, it was noted that the Veteran reported and review of her medical records confirmed that her symptoms began in 2000.  It was noted that she initially had complaints of abdominal pain, then subsequently had worsening menorrhagia, pelvic pressure, urinary incontinence, anemia, and enlarging uterine fibroids.  It was also noted that she was initially treated with Lupron and was offered uterine embolization, but declined.  It was noted that she wanted medical therapy for her uterine fibroids.  The examiner indicated the reports showed her uterus had enlarged, the endometrial canal was distorted, and her ovaries could not be visualized.  She had an endometrial biopsy in 1998, which was within normal limits and at that time she was having some menorrhagia.  Her pathology specimen from surgery revealed multiple intramural myomas, focal adenomyosis, a small peritubal cyst, and ovaries with small follicular cysts.  Her Pap smear from May of 2007 was within normal limits, and secondary to all of these findings, the Veteran tried medical manage but she failed over the seven years since the initial complaints of her symptoms.  The examiner indicated that on reviewing her medical records, most likely the Veteran started having symptoms in 1998.  It was noted that she underwent a total abdominal hysterectomy and bilateral salpingoophorectomy in September 2007, and was currently not on any kind of hormonal replacement, at her request.  

On a VA gynecological examination in March 2011, it was noted that the Veteran had a myomectomy while in service, for uterine fibroids, and that, thereafter, secondary to worsening of her symptoms, she had a total abdominal hysterectomy with bilateral oophorectomy in 2007.  She complained of symptoms of urinary incontinence since four months after the surgery, and indicated that she had seen a urologist, but was not on any treatment except Kegel exercises.  She reported wearing pads for urinary incontinence, and changed the pads twice a day.  She reported having hot flashes since 2008, which started eight months after her surgery, but she had no treatment at the current time for that.  She complained of loss of sexual drive after the hysterectomy and oophorectomy, and reported she was treated with hormonal treatment initially, which did not work, and presently she was not on any treatment for "since 12 to 18 months".  The course since onset was noted to be "stable" and the examiner indicated "no" as to whether the condition was being treated.  It was noted that she had abnormal vaginal discharge, was "mucous", but she did not know if this was secondary to urinary leakage.  She reported having occasional pelvic pain, but no abdominal pain.  Her bowel symptoms included continuous diarrhea and her bladder symptoms included incontinent and continual urine leakage, for which she wore absorbent material which must be changed 2 to 4 times a day.  The examiner noted that secondary to the hysterectomy, the Veteran did not have any vaginal bleeding or menstrual cramps, and while she had occasional pelvic pain, she related this to the position of her sleep, "hence is not related to hysterectomy".  It was noted that she worked full time as a customs officer, and had lost 60 days from work in the past 12 month period due to frequency of restroom usage, headaches, and back problems.  The diagnosis was status post myomectomy in the service, and hysterectomy with bilateral oophorectomy as a civilian, with symptoms of surgical menopause, sexual aversion, and urinary incontinence.  She was not on any medications at the current time.  The examiner noted that there were significant affects on her usual occupation due to her urinary incontinence, including being assigned different duties and increased absenteeism. It was also noted that she had changed her job from the enforcement department to the training department because of constant leakage of urine and the need to get to the restroom quickly.  It was also noted that there were no effects on her usual daily activities.  

In a December 2011 addendum, to the March 2011 VA gynecological examination, it was noted that the Veteran said she had her initial myomectomy done in the service, for uterine fibroids, and had menorrhagia/pelvic pressure secondary to uterine fibroid's.  It was also noted that the Veteran indicated that her symptoms of bleeding were better for one to two years after the myomectomy, but that later she had a recurrence of menorrhagia and pelvic pressure, and a recurrence of the uterine fibroids.  The Veteran said she had tried Depo-Lupron injections to shrink the uterine fibroids, but the symptoms of pelvic pressure and menorrhagia did not get any better, and she finally had a hysterectomy with bilateral salpingo-oophorectomy.  It was noted that the post-operative report, after the hysterectomy in September 2007, indicated "large fibroid uterus".  

3. Analysis

By July 2004 rating decision, the RO denied a rating in excess of 10 percent for the Veteran's service-connected post-myomectomy of leiomyoma disability, pursuant to  DC 7615 (ovary, disease, injury, or adhesions of).  It appears that DC 7613 (uterus, disease, injury, or adhesions of) is a more appropriate diagnostic code to use in this matter, as it encompasses the Veteran's service-connected disability of post-myomectomy for leiomyoma (essentially removal of fibroid tumors from the uterus).  However, a change in diagnostic codes would not change the criteria under which the disability is rated.  Disabilities rated under DCs 7610 through 7615 are all rated under the General Rating Formula for Disease, Injury or Adhesions of Female Reproductive Organs.  Thus, the Veteran is not prejudiced by the change to DC 7613 from DC 7615. 

Under the General Rating Formula for Disease, Injury, or Adhesions of the Female Reproductive Organs, a noncompensable (0 percent) rating is to be assigned for symptoms that do not require continuous treatment.  A 10 percent rating is to be assigned for symptoms that require continuous treatment.  A 30 percent rating is to be assigned for symptoms not controlled by continuous treatment.  See 38 C.F.R. § 4.116, DCs 7610 to 7615.

The Veteran contends that prior to September 26, 2007 (the date of her hysterectomy) her service-connected post-myomectomy for leiomyoma was more severe than the currently assigned 10 percent disability rating.  Specifically, she has asserted she has experienced pelvic pain, growth of additional uterine fibroids, heavy bleeding, and infertility, despite attempts at treatment with Lupron injections and oral contraceptives.  Moreover, a review of the evidence of record during the pertinent period in question (as explained above to be November 13, 2002 through September 25, 2007), which includes VA treatment records, VA examination reports, and the Veteran's statements, shows that at various points during this almost five year period the Veteran received treatment related to complaints of menorrhagia, dysmenorrhea, pelvic pain, vaginal discharge with foul odor, urinary symptoms and changes, and a fibroid uterus.  Her treatment included taking oral contraceptives for one year, receiving Lupron injections for two time periods, and taking Midol and Motrin as needed, but ultimately requiring a total abdominal hysterectomy with bilateral salpingoophorectomy.  

With regard to the Veteran's report of infertility, the Board observes that she has been separately compensated for infertility caused by the uterine fibroid condition.  By January 2006 rating decision, she was awarded entitlement to special monthly compensation for loss of a reproductive organ in accordance with 38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.350(a), effective from November 13, 2003.  Thus, the Veteran's infertility, resulting from the service-connected myomectomy for leiomyoma, has been compensated and will not be considered herein. 

In order for an increased, 30 percent rating, to be assigned, the evidence of record would need to show that the Veteran's service-connected post-myomectomy for leiomyoma, prior to September 26, 2007, resulted in symptoms not controlled by continuous treatment.  It appears there have been several interpretations of this regulatory language -- by the Board in the prior decision and remand, and by the Court in the memorandum decision.  Without belaboring a proper interpretation of "symptoms not controlled by continuous treatment", the Board finds that the evidence of record prior to September 26, 2007, is basically in a state of equipoise, in that there is both positive and negative evidence from that period regarding the Veteran's claim of entitlement to a rating in excess of 10 percent for myomectomy for leiomyoma, prior to September 26, 2007.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While the Veteran clearly has had fluctuating symptoms during this period, the foregoing evidence of record shows that her symptoms were not successfully controlled by attempts, albeit only a few, at treatment - including with Lupron injections and oral contraceptive medication.  Ultimately, however, due to complaints of fibroids with excessive bleeding and pain, she underwent a hysterectomy, in order to address at least some of her symptoms.  Thus, with consideration of the Veteran's complaints, symptoms, and unsuccessful attempts at treatment, and after resolving all reasonable doubt in her favor, the Board concludes that effective prior to September 26, 2007, the Veteran's myomectomy for leiomyoma more nearly approximated the criteria for a schedular rating of 30 percent.  See 38 C.F.R. §§ 4.7, 4.116, DC 7613.  

The Board notes that a 30 percent rating is the highest available under DC 7613 as well as the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs.  A rating in excess of 30 percent would require rating under another diagnostic code, for which symptoms must include one of the following:  the removal or prolapse of the uterus or ovary(ies) (DCs 7617, 7618, 7619, 7621), surgical complications of pregnancy (DC 7623), or fistula (see DC 7624 for rectovaginal or DC 7625 for urethrovaginal).  However, in this case, prior to September 26, 2007, the Veteran has not complained of or exhibited any of above-cited symptoms or diagnoses as related to her service-connected myomectomy for leiomyoma.  As the Veteran has not shown to have any of those symptoms, a rating in excess of 30 percent, prior to September 26, 2007, for myomectomy for leiomyoma is not warranted.

4. Extraschedular Consideration

The Board finds that, prior to September 26, 2007, the Veteran's myomectomy for leiomyoma did not warrant referral for extra-schedular consideration.  As noted above, in exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds that the Veteran's disability picture due to her myomectomy for leiomyoma, prior to September 26, 2007, is adequately contemplated by the rating schedule, especially since the rating criteria utilized above (DC 7613) specifically takes into account her various symptoms, as well as her unsuccessful attempts at treatment, in assessing the severity of the disability.  Thun v. Peake, supra.  Thus, referral for the assignment of an extraschedular rating is not warranted. 


ORDER

A rating in excess of 10 percent for the service-connected hypertension is denied. 

Effective prior to September 26, 2007, a 30 percent schedular rating for myomectomy for leiomyoma is granted, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

As noted in the introduction, the claim for a rating in excess of 50 percent for the service-connected status post total abdominal hysterectomy and bilateral salpingoophorectomy is essentially part and parcel of the claim for a rating in excess of 10 percent for status-post myomectomy for leiomyoma.  However, the RO did not include the issue of entitlement to a rating in excess of 50 percent for the service-connected status post total abdominal hysterectomy and bilateral salpingoophorectomy, effective from January 1, 2008, in the supplemental statement of the case (SSOC) issued in February 2012.  This is critical because there is additional medical evidence (the VA examination report dated in March 2011), for which the Veteran has not waived initial AOJ review, and which pertains to the current severity of the Veteran's service-connected gynecological condition, and also suggests that her urinary incontinence may be related to this condition.  Thus, on remand, an SSOC should be issued, and should include consideration of whether a separate rating is warranted for urinary incontinence.  

Additionally, in April 2012, the Veteran submitted a letter, for which initial AOJ review was waived, in which she indicated she had scheduled an appointment to see a non-VA doctor regarding her current gynecological condition.  On remand, an attempt should be made to obtain any such records.

Finally, the Board also notes that section 3.321(b)(1) of 38 C.F.R. provides for an extraschedular evaluation in the exceptional case where the schedular evaluations are found to be inadequate.  The governing norm is these cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  In the present case, as the Veteran has alleged interference with work due to her service-connected condition, the appropriate analysis should be undertaken to determine whether referral for consideration of an extraschedular disability rating is appropriate.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, supra.  

Accordingly, the case is REMANDED for the following action:

1. With any assistance needed from the Veteran, attempt to obtain complete and current VA and/or private treatment records, dated subsequent to September 26, 2007, pertaining to treatment for her status post total abdominal hysterectomy and bilateral salpingoophorectomy.  Associate any records with the Virtual VA folder, or, if not available, with the Veteran's claims folder.  Negative replies should be requested.

2. Thereafter, the issue on appeal should be readjudicated, to include consideration of whether a separate rating is warranted for urinary incontinence, and whether a referral for extraschedular consideration, under the provisions of 38 C.F.R. § 3.321(b)(1), is appropriate.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. Barnard	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


